

116 HR 5370 IH: To require the General Services Administration to remove a deed restriction on property located in Prescott, Arizona, and for other purposes.
U.S. House of Representatives
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5370IN THE HOUSE OF REPRESENTATIVESDecember 9, 2019Mr. Gosar (for himself and Mr. Stanton) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the General Services Administration to remove a deed restriction on property located in
			 Prescott, Arizona, and for other purposes.
	
		1.Removal of deed restriction
 (a)In generalNotwithstanding any other provision of law, if the City of Prescott, Arizona, makes a written request to the Administrator of General Services, the Administrator shall release, convey, and quitclaim, without monetary consideration, all rights, title, and interest of the United States in and to the lands conveyed pursuant to the quitclaim deed of August 8, 2002, from the United States of America to the City of Prescott, Arizona.
 (b)Execution of instrumentUpon receipt of the written request described in subsection (a), the Administrator shall execute an instrument to carry out this section.
			